[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR PROTECTIVE ORDER
Deposition(s) of the plaintiff shall be conducted in the following manner:
Deposition — Noon — 1:30 P.M.
Break — 1:30 P.M. — 2:15 P.M.
Deposition — 2:15 P.M. — 3:45 P.M.
Break — 3:45 P.M. — 4:00 P.M.
Deposition — 4:00 P.M. — 5:30 P.M.
no more than twice per week on non-consecutive days. CT Page 10416
This order is entered relying more on the work hours of the plaintiff (cash flow to her seemingly to be a pressing issue) than on the emotional or language difficulty of the plaintiff with the deposition process.
LAWRENCE L. HAUSER, JUDGE